566 So. 2d 76 (1990)
John MULLIGAN, Appellant,
v.
STATE of Florida, Appellee.
No. 88-3053.
District Court of Appeal of Florida, Fourth District.
September 5, 1990.
Young T. Tindall and Dana Ziegler Holding of Rogers, Morris & Ziegler, Fort Lauderdale, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee and Lynn Waxman, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the conviction of appellant but reverse and remand for a new sentencing hearing as the trial court's written findings for departure from a guidelines sentence do not correspond to his orally announced reasons for departure. The procedure employed by the trial court of accepting the state's written reasons of departure without expressing all of those same reasons in an appropriate manner at the sentencing *77 hearing has been condemned. Barbera v. State, 505 So. 2d 413 (Fla. 1987); Johnson v. State, 483 So. 2d 839 (Fla. 2d DCA 1986). Additionally, appellant challenged the accuracy of his 1981 convictions in Baltimore, Maryland. The state's failure to provide corroborating evidence of those convictions also necessitates a remand to produce an accurate, corroborated scoresheet. Ware v. State, 541 So. 2d 786 (Fla. 4th DCA 1989); L'Homme v. State, 518 So. 2d 408 (Fla. 1st DCA 1988); Baker v. State, 493 So. 2d 515 (Fla. 1st DCA 1986); Delaine v. State, 486 So. 2d 39 (Fla. 2d DCA 1986).
Affirmed as to conviction, reversed as to sentence and remanded for a new sentencing hearing.
DELL, WALDEN and WARNER, JJ., concur.